DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, claims 1-9, in the reply filed on 9/26/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/26/21.

Claim Objections
Claim 4 is objected to because of the following informalities:  “hydrate” should be “dehydrate”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “more the washing change information” should be “more of the washing change information”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “more washing change information” should be “more of washing change information”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “The control method claim 6” should be “The control method of claim 6”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 7 recite the phrase “one and more.”  It cannot be understood what it meant by this phrase.  It is assume to mean “one or more”.
Claim 7 states that the changing step increases or decreases various options “step by step.”  It is unclear what is meant by “step by step.”
Remaining claims are rejected due to their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20200002866 by Hoppe et al.
As to claim 1, Hoppe discloses a control method of a laundry apparatus including a controller 70; an input part (para. 43, fig. 5); and a display (para. 43, fig. 5), the method comprising a feedback requesting step displaying one or more change information (fig. 5, displaying change information of more/less cycle modifiers and fabric types and requesting user input to change the information); a feedback inputting step receiving an input of the change information (fig. 5, user inputting changes from default settings; step 346, fig. 10, para. 65); and a changing step changing the setting of the course or option based on the input (step 350, fig. 10, para. 65).
As to claim 2, Hoppe discloses that the apparatus comprises a laundry accommodating part (wash basket 34, fig. 3) and a drive part 36 to rotate the basket, and the change information is provided to increase or decrease one or more of the repetition frequency, the total duration time, the drive part RPM, and the drive part moving rate that are set in the course or option (para. 31).

As to claim 4, Hoppe discloses that the change information comprises washing change information that is provided to increase or decrease one or more of the repetition frequency, the total duration time, the drive part RPM, the drive part moving rate, the opening time of the valve, and the water level in the basket (para. 11); rinsing change information that is provided to increase or decrease one or more of the repetition frequency, the total duration time, the drive part RPM, the drive part moving rate, the opening time of the valve, and the water level in the basket (para. 11); and dehydrate-spinning information that is provided to increase or decrease one or more of the repetition frequency, the total duration time, the drive part RPM, the drive part moving rate, the opening time of the valve, and the water level in the basket (para. 11).
As to claim 5, Hoppe discloses that the feedback requesting step displays one or more of the washing, rinsing, and dehydrate-spinning information as respective icons on the display (e.g. 306, fig. 8), and the feedback inputting step receives an input for the icon (para. 61, user input is received through slider control 306), and the changing step changes the setting of the course or option based on the input (step 350, fig. 10, para. 65).
As to claim 6, Hoppe discloses that the icons include a washing performance increase/decrease icon to increase or decrease a washing performance (fig. 5, slider 
As to claim 7, Hoppe discloses that the changing step increases or decreases one or more of the repetition frequency, the total duration time, the drive part RPM, the drive part moving rate, the opening time of the valve, and the water level in the basket (para. 11) when at least one of the washing , rinsing, and dehydrate-spinning increase/decrease icon is input (para. 70).
As to claim 8, Hoppe discloses a previewing step for reflecting the changed setting of the course or option based on the input (para. 61).
As to claim 9, Hoppe discloses an approving step for receiving an input of a command to approve or deny the changed setting (para. 65, user confirms and approves the settings by selecting the start button 208; step 348, fig. 10, para. 65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711